OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
According to the trial testimony, on March 4, 1986, when plaintiff was a third-grade student in Community School 30 in Manhattan, she was sexually assaulted by two other girls in a school bathroom. The jury returned a verdict in plaintiff’s favor, finding that defendants’ negligence was the proximate cause of her injuries. The trial court set aside the jury’s verdict on defendants’ motion. The Appellate Division reversed Supreme Court’s order, denied defendants’ motion, and reinstated the jury verdict. Viewing the evidence, as we must, in the light most favorable to plaintiff, it was not irrational for the jury to conclude that defendant’s failure to provide the requisite supervision was the legal cause of plaintiff’s injuries (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; see also, Mirand v City of New York, 84 NY2d 44 [decided today]).
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur in memorandum.
Order affirmed, etc.